DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/2021.
As evident from the rejection below, the elected subcombination of claim 2 is not allowable, and therefore a search for the combination claim 4 was required, which in turn required a search for the non-elected subcombination of claim 1. Consequently, subcombination claim 1, previously non-elected, has been rejoined and examined on the merits.

Claim Objections
Claims 1 and 2 objected to because of the following informalities:
Claims 1 and two each refer to “the annular member being formed in an annular shape”, which is redundant. The examiner recommends omitting “being formed in an annular shape”, for example, to improve the form of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “configured to be provided with a fitting protrusion” in line 4. It is unclear as written if the fitting protrusion is actually required or if the fitting member is merely “configured to be” provided with one. For examination purposes, the examiner will interpret claim 1 as reciting -- 'wherein the fitting member is provided with a fitting protrusion--.
Claim 2 similarly recites “configured to be provided with an annular protrusion” in line 5. It is unclear as written if the annular protrusion is actually required or if the annular member is merely “configured to be” provided with one. For examination purposes, the examiner will interpret claim 1 as reciting -- 'wherein the annular member is provided with a fitting protrusion--.
Claims 3 and 4 are rejected by virtue of their dependency on claims 1 and/or 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (JP2011245512, cited in IDS, with reference to translation).
Claim 1: Hashimoto discloses a fitting member (10) of metallic material (steel - paragraph 20) to be fitted into an inside space of an annular member (1) of metallic material (paragraph 22), the annular member being formed in an annular shape and having a predetermined thickness; wherein the fitting member is configured to be provided with a fitting protrusion (e.g. 12) on an outside face, wherein the fitting protrusion extends outward of the outside face (evident in Fig. 1) and the fitting protrusion is for being applied into a surface not-joined portion (P2) when the fitting member is fitted into the space at a predetermined depth, and wherein the surface not-joined portion is a gap between the fitting member and the annular member and is produced in the vicinity of a surface of the annular member on a side in which the fitting member is inserted by fitting the fitting member into the space, when assuming that there is no fitting protrusion (the claimed “surface not-joined portion” is purely hypothetical, but the examiner submits that without the protrusion 12 there would be a gap between the annular member and the fitting member in the region P2 otherwise filled by protrusion 12).
With regard to the above, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the intent for the fitting member “to be fitted into an inside space of an annular member of metallic material, the annular member being formed in an annular shape and having a predetermined thickness”, and for the fitting protrusion “being applied into a surface not-joined portion when the fitting member is fitted into the space at a predetermined depth, and wherein the surface not-joined portion is a gap between the fitting member and the annular member and is produced in the vicinity of a surface of the annular member on a side in which the fitting member is inserted by fitting the fitting member into the space, when assuming that there is no fitting protrusion” is all considered intended use, since these limitations rely on the non-positively recited annular member and its ambiguously defined shape to define the fitting member. The examiner submits that the fitting member of Hashimoto reads on these limitations. Furthermore, as claimed, the isolated fitting member amounts to little more a metallic member with some form of protrusion on an outside face thereof, which may read on countless objects not fully contemplated herein.
Claim 2: Hashimoto discloses an annular member (1) of metallic material (paragraph 22), the annular member being formed in an annular shape (tubular - paragraph 23) and having a predetermined thickness (evident in Fig. 1): wherein a space (2) in which a fitting member (10) of metallic material (paragraph 20) is to be fitted is formed inside the annular shape of the annular member; wherein the annular member is configured to be provided with an annular protrusion (e.g. 4 - paragraph 23) on an inside face, the inside face being a border of the annular member on the space, wherein the annular protrusion extends toward the space from the inside face (evident in Fig. 1) and the annular protrusion is for being applied into an end not-joined portion (P1) when the fitting member is fitted into the space at a predetermined depth, and wherein the end not-joined portion is a gap between the fitting member and the annular member and is produced in the vicinity of an end portion of the outside face of the fitting member existing in the space by fitting the fitting member into the space, when assuming that there is no annular protrusion (the claimed “end not-joined portion” is purely hypothetical, but the examiner submits that without the protrusion 4 there would be a gap between the annular member and the fitting member in the region P1 otherwise filled by protrusion 4). 
Claim 3: The annular member has an end portion receiver (the generally wider open area at the top end of opening 2 in Fig. 1) for receiving the end portion when the fitting member is fitted into the space at a predetermined depth (see Fig. 4), and wherein the end portion receiver is formed to produce a pocket between the end portion receiver and the end portion (e.g. a space or “pocket” exists radially between the uppermost ends on the fitting member 10 and the annular member 1 as evident in Fig. 4) when the fitting member is fitted into the space at the predetermined depth.
Regardless of the above, the limitations “for receiving the end portion when the fitting member is fitted into the space at a predetermined depth” and “formed to produce a pocket between the end portion receiver and the end portion when the fitting member is fitted into the space at the predetermined depth” are also considered intended use.
Claim 4: Hashimoto discloses a joined member (Fig. 4) comprising: the fitting member (10) of claim 1 (as discussed above), wherein an axis of the fitting member is extended in a thickness direction (vertically) when the fitting member is fitted into the space of the annular member, the thickness direction being a direction of the thickness of the annular member (vertically); and the annular member (1) of claim .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Sasaki (JP2006263809, cited in IDS, with reference to translation).
Regarding claim 3, Hashimoto does not necessarily disclose an “end portion receiver” as shown, for example, in Fig. 4a of the instant application. However, Sasaki teaches a similar diffusion bonding technique wherein an annular part (70) is provided with an end portion receiver (see e.g. Fig. 8b) for receiving an end portion when a fitting member (80) is fitted into the space at a predetermined depth, wherein the end portion receiver is formed to produce a pocket (e.g. 96) between the end portion receiver and the end portion when the fitting member is fitted into the space at the predetermined depth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the annular member of Hashimoto with a similar “end portion receiver” in order to have prevented flowing out of any metal from the hole (paragraphs 13-14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
While Hashimoto (cited above) is particularly relevant to Applicant’s invention as it relates to the “Ring Mash” forming method, there are numerous examples of diffusion/solid phase bonding a fitting 
2016/0236301 - Two metallic members are joined in an interference fit and cold-welded (paragraph 37). As evident in Fig. 2a, the fitting member 7 has an external protrusion formed as a step above portion 14, and annular member 3 has an internal protrusion below portion 15. The parts are joined along their mating faces as shown in Fig. 3.
2004/0232207 - Two metallic pipes (one of which may be called an annular member, the other of which is a fitting member) are diffusion or solid-state bonded (paragraphs 4 and 146) at a joint comprising internal and external protrusions in the form of stepped portions (Fig. 1)
2002/0014514 - Two pipes 112e and 114e are bonded at a stepped joint via diffusion bonding (abstract). See Figs. 1d and 5-10.
2002/0148879 - Two annular members are fitted at a stepped joint and friction stir welded (a form of solid-phase bonding - paragraph 2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Matthew P Travers/Primary Examiner, Art Unit 3726